OFFiCE.OF    THE ATTORNEY            GENERAL   OF TEXAS

i                                    AUSTIN




    &mrabla k, t. Yitohell Chalraen
    Taxa@ state Board of R&tration Sor
    prof068i0~81 Cngineer8
    AwtlA, TOxa8




                                                        tt.AtiOA     t0



                                                  prorlesloA6   or   0. 8.
                                                l66 bgl8latUr8, POW
                                               ond6whioh hat. beSA do-
                                               ot rrglrtratloa fee8 ati
                                              f686iOA61 bgiAtJW6,  io

                               t 8. B. 199, Iuprm, protide            66

                           8Fe     tha State ot Terra har hereto-
                           fter     aeouaulstodfund6 for certain


          ot the United Stat66 or berirac    Protid6d. hou6rer.
          that   ahen 6U      01: 66J OtkI?-ri@dldOii6 6h61l -
                            ti3#
          pamilt t&a stat8 to aaqoire the nwer6ery labor
          rad matuial6’,  the obligotlonr ot the Unit&   States
          in thloh said tunAI are latest44 shall be 601d or
            nd60-4 6A4 tbr p?668046 Of 6614 obligatioru
            6haU bo UOed tor th6 gut 66 for rhloh the
            f P n4w
                  rer 6
                      0r IgIa anutU~c r h o 4o r lolleeted.~

               Th6 PQWO68 of 8. B. No. 199 I6 616ul~ rxpreored
u SeotIoB    l there&. 1% aQtbriM6     M d8partaant ot the State
    rormwnt  which ho heretotore or uy c enafter rooopttlrt6 tUd6
r o r l l@rtdB PUr oel inrolrl~g th6 6AplOpat of labor or th6
    rohau of rater rala, to invrrt 6och l006sulate4 tundr IB Detenoe
iiAd6 Or OthU obligtloa6     Of th8 uAit,d at&66 Uh6a it  16 mob16
$6 oarZy OUt cl~6b'~purpo.o kOau66  of IAabIlitttoobtalq the nogoa-
#err &bOv                QI Aatex!ialr.

                  A 6uotul aaalnatloa et 8. B. Uo. Vl, 8opeolaU~
gOotIon 9 thereot, Artiolo S87la, VoraoA'6 Clvll Statutor, bsr
&4 a6 to th0 8oQOlaOiOntha8 aoA6 of tho iuadr a08 ln t?,te Stato
T’TO~OQWto tho errdltet the V&oteorIonalgagInoer6* ti4,w
or whI6h uy hereatter be oredltod to 6ai4 fuad, wero or will
b0 600walato4 for aAy porpooo other tb6A f6r the 64AIAI6tratloa
6f 66i4  6tatuto.     -FO   16 Mthiry;  iA tk  6t6tQt6    t&&t WOO       $8.
4IoatOr that    th0 Boar4 Aar 6OOUS6htO    AOAOt 6QuOOtOb 66drr          tt6
tara8 tar any purwoo 1Arolti~g tb6 lrploynmt          oi labor or the
purehaoe 0r Laterlalo, ouoh a8 18 OontOmplated         by the prorloion8
0t   8.     B.    199.
                           The tortf-olghth
                              Leglrlattmo ~640 6~ 6pproprI6tIon
to   your        Boarb      in         lttootfvo geptorebor1, 194B,
                                 the ~QB of     #dO,OOO,
*oat ot fu~48 6ow OILhand tor tho lro6tloa ot 6 llbrar for the
Reglrtore4 ProtoooIozml.Iroaeor6 of Toxar. No part 0c thlr tund
6haU be 0% abd tOr a bQFl.diRgmo Th8rO w0 Other lh.%tatiOM
or rO8trlotr0~6 gover6iAg the 6xpoaditQre   of thir ARprOptiatioA
with whlah M UO not here OoAaorA64.
                           It I6 lpparoat that (Loa0Of "the   fUnda   BOW.OA   hand”
wore      loauaalatod            rot   the   purpooo
                                      oi rotabllohIAg 6 llbrarr or
libruier,     tor tb   reaooo thd 6uOh 6 pup666     i6 not  6Utborh6d
;; fLi.     Ho. T4, nor br ury other   rtatute that   we hato boa 6ble
             811100the ab0TO watioAo4    lpprO&?FiatiOA  I6 linitrd t0
vu6       LW 0a hana* UI& nro not 6ooPruZato4 tor the lotabllah-
Bent ot 6 library or li&~Ior, it 4006 Boot oom WItkin the tea6
ot 8. B. 199.
                                                                             ‘.
                                                                                  330




  ‘-i               rroa   rant   we harm   HLQ   , at    aeoeooari~  rouow6
;,,a    &t   your quertlon mart be enswore        b      the negot;ve.
                                                         Toorr vary truly,